Citation Nr: 0303134	
Decision Date: 02/24/03    Archive Date: 03/05/03	

DOCKET NO.  00-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to January 5, 
2001. 

2.  Entitlement to a current evaluation in excess of 70 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2000 and July 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Service connection is currently in effect for PTSD, evaluated 
as 70 percent disabling; the residuals of a shell fragment 
wound to the right knee and thigh, evaluated as 10 percent 
disabling, and the residuals of a shell fragment wound to the 
chest, evaluated as noncompensably disabling.  The combined 
evaluation currently in effect for the veteran's various 
service-connected disabilities is 70 percent.

In a decision of April 2001, the RO denied entitlement to a 
total disability rating based upon individual 
unemployability.  The veteran voiced no disagreement with 
that denial of benefits, but chose to pursue the issue of an 
increased evaluation for service-connected PTSD.  


FINDINGS OF FACT

1.  Prior to January 5, 2001, PTSD was productive of no more 
than occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  

2.  PTSD is currently productive of no more than occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activity; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spacial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or the inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for PTSD prior to 
January 5, 2001 is not warranted.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.130 and Part 4, Code 9411 (2002).  

2.  A current evaluation in excess of 70 percent for PTSD is 
not warranted.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.130 
and Part 4, Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A report of VA dated from October to November 1999, reveal 
that the veteran was hospitalized for problems associated 
with flashbacks, nightmares, intrusive thoughts of Vietnam, 
survivor guilt, and increased anxiety with panic attacks, as 
well as a low tolerance for stress and frustration, 
hypervigilance, a high startle reflex response, and poor 
interpersonal relationships outside of his immediate family.

At the time of admission, the veteran was alert and well-
oriented, and in good contact with his environment.  Judgment 
and insight were fair, and the veteran's affect was 
appropriate. His mood was euthymic.  His speech was regular 
in rate and rhythm, as well as coherent and goal-directed.  
There was no evidence of either delusions or hallucinations, 
and his memory was grossly intact.  He denied current 
problems with either suicidal or homicidal ideation or plans.  

During the veteran's hospitalization, he was oriented to the 
PTSD treatment program.  He was assigned a primary therapist, 
and received most of his treatment in individual and group 
psychotherapy.  He completed the treatment program, the 
course of which was described as uneventful.  

At the time of discharge, the veteran showed no evidence of 
psychosis.  Nor was there any evidence of suicidal or 
homicidal ideation.  He continued to complain of PTSD 
problems, though he was physically and mentally competent.  
He was mentally stable with his post-traumatic stress 
disorder symptomatology.  The pertinent diagnoses noted were 
chronic PTSD; neurosis; and generalized anxiety disorder, 
with a Global Assessment of Functioning Scale (GAF) Score of 
28.  

At the time of VA outpatient treatment in early December 
1999, it was noted that the veteran had recently completed 
inpatient treatment at the local VA medical center.  Noted at 
the time of evaluation was that the veteran was compliant 
with his medications, less angry, and more "in touch" with 
his feelings.

During the course of VA outpatient treatment approximately 
four days later, it was noted that the veteran had been 
making progress since his inpatient treatment for post-
traumatic stress disorder.  He was going out more, as well as 
planning on seeing his family for Christmas.  He was 
described as compliant with his medication, though still 
exhibiting symptoms of PTSD.

At the time of VA outpatient treatment approximately one week 
later, the veteran was described as shaking and feeling 
stressed.  He was still planning to see his family for 
Christmas.  He was described as compliant with his 
medications, though still exhibiting symptoms of PTSD.

During the course of VA outpatient treatment approximately 
two days later, the veteran stated that he had recently 
experienced a panic attack, but had utilized the skills he 
learned in previous treatment "to help reduce it and disarm 
the situation."  

VA outpatient treatment records dated in mid-December 1999 
reflect that the veteran had completed a PTSD recovery 
program the previous month.  During this program, he 
addressed his primary traumatic memories of combat while in 
Vietnam.  His memories were addressed with a combination of 
group and individual psychotherapy, as well as a variety of 
psycho-educational groups which provided skill training in 
anger management, relaxation, conflict resolution, sobriety, 
and self-expression.  

Noted at the time of outpatient treatment was that the 
veteran was suffering from severe and chronic PTSD.  
Reportedly, he exhibited symptoms in all PTSD symptom 
categories, resulting in impairment of his concentration and 
memory.  Additionally noted was that the symptoms interfered 
markedly in his personal life, and were disabling for work.  

Though the veteran was able to achieve some psychotherapeutic 
benefit while in the PTSD recovery program, it was clear that 
his symptoms were chronic, would recur, and would continue to 
interfere with his attempts to make a satisfactory adjustment 
outside of a hospital setting.  Additionally noted was that 
the veteran's post-traumatic stress disorder symptoms were 
most likely to increase in both frequency and severity during 
periods of increased stress, or times when he encountered 
stimuli which served to remind him of traumatic events.  

At the time of VA outpatient treatment in early January 2000, 
it was noted that the veteran had made it through the 
holidays.  He was experiencing, for the first time in years, 
feelings which were somewhat disturbing to him.  He was 
described as complying with his medications, though still 
exhibiting symptoms of PTSD.

On VA psychiatric examination in late January 2000, the 
veteran's claims folder and medical chart were available, and 
were reviewed.  At the time of evaluation, the veteran 
complained of the reexperiencing of traumatic events, as well 
as the avoidance of certain stimuli, and certain symptoms of 
arousal.  On mental status examination, the veteran was 
dressed in casual attire, and somewhat poorly groomed.  He 
was punctual for his appointment, despite having driven to 
that appointment in a snow shower.  During the course of 
evaluation, he was fully cooperative.  His mood appeared 
mildly anxious, and his affect was mildly labile.  Eye 
contact was good, and he was well oriented.  His speech was 
of normal rate and volume, with no evidence of thought 
disorder or any delusions.  He denied both obsessive and 
ritualistic behavior.  Nor was there any evidence of other 
inappropriate behavior.  He reported episodes of panic as 
often as 2 to 3 times per week, though, based on his 
description of their lasting approximately one hour, they 
were unlikely to be formal panic attacks.  He denied every 
having felt suicidal or homicidal.  There was no evidence of 
memory problems, though the veteran did report certain short-
term memory difficulties.  Judgment and insight appeared 
good, and the veteran was competent to manage his own 
finances.  

Following the examination, it was noted that the veteran had 
been in receipt of a 10 percent evaluation for 
psychoneurosis, and anxiety with depression, a somewhat dated 
terminology felt to be consistent with the current 
nomenclature for PTSD.  Based on current criteria, it was 
felt that the veteran easily met the criteria for PTSD.  
Regarding the previous GAF rating of 28 given upon discharge 
from a PTSD inpatient treatment program, it was felt that 
that rating was excessively low.  Though his social and 
vocational functioning were seriously impaired by his PTSD 
symptomatology, he was able to communicate clearly and have 
relationships with family members, as well as enjoy beadwork, 
and easily live independently.  The pertinent diagnosis was 
chronic PTSD, with a GAF score of 45.   

In a rating decision of June 2000, the RO granted service 
connection for PTSD.  The veteran was assigned a 100 percent 
evaluation pursuant to the provisions of 38 C.F.R. § 4.29 
(2002) effective from October 26, 1999, with a 50 percent 
evaluation from December 1, 1999.  

During the course of VA outpatient treatment in early August 
2000, it was noted that the veteran was being seen for review 
of previously prescribed psychotropic medication.  He stated 
that a couple of months earlier, he had begun feeling lonely, 
started drinking, and "went on a binge."  He subsequently 
called his daughter, and complained of feeling passively 
suicidal.  His daughter attempted to hospitalize him, but the 
veteran refused.  Currently, he was not drinking, though he 
continued with PTSD symptomatology.  Reportedly, one of the 
veteran's complaints consisted of difficulty in interacting 
with people.  Noted at the time of evaluation was that the 
veteran appeared to be able to take care of his activities of 
daily living fairly well.  

At the time of VA outpatient treatment in early November 
2000, it was noted that the veteran was being seen for review 
of previously prescribed psychotropic medication.  
Reportedly, for the past two months, he had been living and 
getting along well with a new girlfriend, with the result 
that he was not feeling lonely.  He reported continued 
problems with PTSD symptoms, including some difficulty in 
interacting with people. Reportedly, he took his medication 
regularly, with resulting better control of his PTSD and 
depression.  At the time of evaluation, he displayed no 
active suicidal or homicidal ideation.  Once again, he was 
described as being able to take care of his activities of 
daily living fairly well.

During the course of a VA evaluation conducted for the 
Michigan Family Independence Agency in January 2001, it was 
noted that the veteran suffered from severe PTSD, and would 
likely benefit from further treatment.  His hygiene and 
grooming were described as poor.  On mental status 
examination, he was irritable, with a depressed and angry 
mood.  Concentration and attention were described as poor, 
though he showed no evidence of any active suicidal ideation.  
He was alert and oriented, though his memory was poor.  
Judgment and insight were described as limited.  Noted at the 
time of evaluation was that he experienced difficulty in 
interacting with people, becoming angry and anxious when 
around them.  He was unable to function well socially due to 
his PTSD symptomatology.  The pertinent diagnoses were 
chronic severe PTSD; and recurrent major depression; with a 
GAF over the past year of 50, and a current score of 45.  

During the course of VA outpatient treatment in mid-October 
2001, it was noted that the veteran was being seen for review 
of previously prescribed psychotropic medication.  He 
continued to report symptoms of PTSD, though he was able to 
manage better on his current medications.  He had been less 
irritable lately, and considerably less depressed.  He stated 
that he was living with his girlfriend, and experiencing 
neither suicidal nor homicidal ideation.  

In March 2002, the veteran reported for VA outpatient 
treatment accompanied by his girlfriend.  He reported feeling 
better emotionally.  Reportedly, he continued to experience 
PTSD symptoms, though he was able to manage better on his 
current medications.  He was less irritable, and considerably 
less depressed.  Once again, it was noted that the veteran 
was living with his girlfriend, and experiencing neither 
active suicidal nor homicidal ideation.

During the course of VA outpatient treatment in June and 
September 2002, the veteran reported that he was feeling 
better emotionally as long as he took his medication.  He 
continued with PTSD symptoms, though he was able to manage 
better on his current medication.  He was described as less 
irritable, and considerably less depressed.  His girlfriend 
sometimes visited him, and he got along well with her.  The 
veteran displayed no active suicidal or homicidal ideation, 
and appeared able to take care of the activities of daily 
living fairly well.  

At the time of a hearing before the undersigned member of the 
Board in October 2002, the veteran offered testimony 
regarding the severity of his service-connected post-
traumatic stress disorder.  



Analysis

The veteran seeks an increased evaluation for PTSD.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. Part 4 (2002).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002). 

In the case at hand, service connection and an initial 50 
percent evaluation for PTSD were granted by a rating decision 
of June 2000.  The veteran voiced his disagreement with the 
assignment of that rating, with the result that, in a 
decision of July 2001, the rating for PTSD was increased to 
70 percent, effective January 5, 2001.  The veteran has 
continued to voice his disagreement with the assignment of 
the aforementioned 70 percent rating for PTSD, arguing that, 
based on the evidence of record, a 100 percent schedular 
evaluation is indicated.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

In the present case, while at the time of a period of VA 
hospitalization during the months of October and November 
1999, the veteran received a GAF score of 28, at the time of 
admission, he was described as alert and well oriented, with 
fair insight and judgment, and an appropriate affect.  While 
his mood was euthymic, his speech was regular in rate and 
rhythm, and both coherent and goal-directed, with no evidence 
of either delusions or hallucinations.  He denied suicidal 
and homicidal ideation, and his memory was grossly intact.  
At discharge, the veteran was described as mentally competent 
and stable, including his PTSD symptomatology.  Moreover, on 
subsequent VA psychiatric examination in January 2000, the 
examiner was of the opinion that the GAF score of 28 assigned 
during the veteran's hospitalization was excessively low.  
That examination revealed the veteran to be fully 
cooperative, with only a mildly anxious mood, and a mildly 
labile affect.  Once again, he was well oriented, with speech 
of normal rate and volume, and no evidence of any thought 
disorder or delusions.  While at the time of examination, he 
reported episodes of panic as often as 2 to 3 times per week, 
based on his description of those episodes, the examiner felt 
that they were unlikely to be formal panic attacks.  He 
showed no evidence of any memory problems, and both judgment 
and insight appeared good.  The GAF score assigned was 45.  

The Board observes that the 50 percent evaluation in effect 
for PTSD prior to January 5, 2001 contemplates the presence 
of occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation would require demonstrated evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130 and 
Part 4, Code 9411 (2002).

During the period prior to January 5, 2001, the PTSD 
symptomatology warranted no more than a 50 percent 
evaluation.  This is particularly the case given the absence 
of most of the symptomatology requisite to the assignment of 
a 70 percent evaluation.  Specifically, during the period in 
question, the veteran demonstrated no consistent evidence of 
the suicidal ideation, near-continuous panic, obsessional 
rituals, or impairments of judgment or thinking requisite to 
a 70 percent evaluation.  Under such circumstances, the 50 
percent evaluation in effect for the period in question was 
appropriate, and an increased evaluation is not warranted.

Turning to the issue of the veteran's potential entitlement 
to a current evaluation in excess of 70 percent, the Board 
notes that, in order to warrant a 100 percent evaluation for 
PTSD, there must be demonstrated evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names 
of ones own close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Code 9411 (2002).  Presently, the veteran 
exhibits virtually none of these symptoms.  In point of fact, 
he has consistently denied problems with either delusions or 
hallucinations, and has always been able to perform the 
activities of daily living.  At all times, he has been alert 
and well oriented, with no disorientation to either time or 
place.  Lately, he has reported that he is less irritable and 
considerably less depressed, and getting along well with his 
girlfriend.  Under such circumstances, the Board is of the 
opinion that the 70 percent evaluation currently in effect 
for the PTSD is appropriate, and that an increased rating is 
not warranted.

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100-5126 (2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its duty to assist the veteran in the development of all 
facts pertinent to his claim.  To that end, at the time of 
the issuance of a Supplemental Statement of the Case in July 
2001, and in correspondence of August of that same year, the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.  

ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder prior to January 5, 2001 is denied.

A current evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

